Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action in response to communications filed on 12/14/2020.
Claims 1-20 have been amended.  Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered.
In the remarks Applicant argues, “…Pursuant to Step 2 A of Prong 2 of the 2019 update to the Eligibility Guidelines, Applicant submits that the claims are patent eligible under 35 U.S.C. § 101 at least because the claims incorporate any asserted abstract idea into a practical application … Indeed, the claims recite more than a mental process and also recite more than merely an improvement on an abstract idea. Rather, the claimed invention improves the computational efficiency of generating and distributing digital survey questions.”
The judicial exceptions do are not integrated into a practical application. The claims recite the additional elements of at least one processor, a non-transitory 
Applicant further argues that the claimed invention improves the computational efficiency of generating and distributing digital survey questions. 
Examiner notes, using a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Here, the claimed limitations appear to offer an improvement to the business process used to generate and distribute digital survey questions. Further, there is no indication in the Specification of an improvement in a technology (e.g. a computer) or a technical field.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of providing a follow-up digital survey questions. 
Claim 1 recite:
receiving,…,a text-based response to a digital survey question;
 analyzing the text-based response to identify an indicated topic and to determine a sentiment score…;
determining that the sentiment score satisfies a threshold sentiment score indicated by the set of survey logic rules;
generating, based on determining that the sentiment score satisfies the threshold sentiment score, a follow-up digital survey question as part of a sequence of digital survey questions…;
  The limitation under its broadest reasonable interpretation covers Mental Processes as the limitations can reasonably be performed in the human mind. For example analyzing a text response and determining a sentiment score can be performed in the human mind. Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claims 9 and 16 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. 
Claims 2 is directed to determining follow-up questions based on logic rules and encompasses Mental Processes. Claims 3 and 4 are directed to a machine learning model and are considered a part of the abstract of Mental Processes and includes 
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional element of an administrator client device and a respondent client device. Claims 9 and 16 recites the additional elements of at least one processor, a non-transitory computer readable medium an administrator client device and a respondent client device. These are generic computer components for performing the receiving a set of survey logic rules, receiving a response, analyzing a text response, determining a sentiment score, generating a follow-up questions and provide the follow-up question to a user. The step of receiving from an administrator client device a set of survey logic rules is data input functionality and considered extra-solution activity. The step of receiving, from a respondent client device a text-based response is also data gathering activity and considered extra-solution activity. The steps of analyzing a text, determining a sentiment score, determining the sentiment score satisfies a threshold based on logic rules and generating a follow-up sentiment involves data analysis. The providing the follow-up digital survey question is transmitting the question for display. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The additional elements do not integrate the abstract idea into a practical application because it does not impose 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a processor, a non-transitory storage medium and a client device are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of receiving logic rules and receiving a response to a survey and providing a follow-up question are considered extra-solution activity in Step 2A, which has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Specification indicates that a general purpose computer can be used to implement the claimed invention (see ¶0154). The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2, 6, 9, 10, 13, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2014/0316856) in view of Tryfon et al. (US 2015/0206156). 
Claim 1:
Williams discloses:

A method comprising:   receiving, from an administrator client device, a set of survey logic rules that define sequences of digital survey questions to provide based on gradations of sentiment scores corresponding to different topics indicated within responses; (see at least ¶0010, each topic mentioned by the customer is tagged and analyzed for sentiment and the next question or set of questions would then be determined; see also ¶0035, a set of business rules provided by the user is used to ask additional questions based on the specific ratings)
 receiving, from a respondent client device, a text-based response to a digital survey question associated with a digital survey, the response comprising a string of text; (see at least ¶0010, text input from a customer begins with asking the customer to answer an open ended question; see also  ¶0002-¶0003, responses to an open-ended survey as a textual response)
 analyzing the string of text of the text-based response to identify an indicated topic and to determine a response feature sentiment score associated with the response indicated topic; (see at least ¶0010, the system analyzes the comment with voice and/or text analytics to determine what the customer said about their experience and each topic mentioned by the customer is tagged and analyzed for sentiment; see also ¶0041, the text of a consumer response is analyzed using NPL; see also ¶0034, consumer identified topics; see also ¶0036-¶0037)
identifying a logical condition within a survey flow that corresponds to the determined response feature determining that the sentiment score satisfies a threshold sentiment score indicated by the set of survey logic rules; 
generating, based on determining that the sentiment score satisfies the threshold sentiment score, a follow-up digital survey question as part of a sequence of digital survey questions indicated by the set of survey logic rules as corresponding to the sentiment score for the indicated topic; and (see at least ¶0036-¶0037, if the confidence interval does not meet or exceed user defined threshold value on the identified topic the system prompts the customer to confirm perceived sentiment; see also ¶0038-¶0039; see also Claim 5, assigning an ordinal data value to consumer sentiment)
providing the follow-up digital survey question to the respondent client device. (see at least ¶0037-¶0039, if the confidence interval does not meet or exceed user defined threshold value on the identified topic the system prompts the customer to confirm perceived sentiment)
While Williams discloses the above limitations, Williams does not explicitly disclose a sentiment value or score; however, Tryfon does disclose:
Note: Tryfon additionally discloses some of the above limitations.
…based on gradations of sentiment scores corresponding to different topics indicated within responses; (see at least ¶0024, calculation of customer  sentiment values)
receiving, from a respondent client device, a text-based response to a digital survey question associated with a digital survey, the response comprising a string of text; 
 analyzing the string of text of the text-based response to identify an indicated topic and to determine a response feature sentiment score associated with the response indicated topic; (see at least ¶0003, receiving from a client a natural language response for the question and analyze the textual content to determine a sentiment; see also ¶0055)
generating, based on determining that the sentiment score… (see at least ¶0024, calculation of customer  sentiment values)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the conductive survey of Williams with the sentiment values of Tryfon to provide a means for processing natural language survey responses to determine customer sentiment (see ¶0001) which provides valuable information to the survey provider.

Claim 2:
Williams and Tryfon disclose claim 1. Williams further discloses:
wherein generating the follow-up digital survey question comprises determining, based on the set of survey logic rules, a first logical condition that triggers the follow-up digital survey question when fulfilled and a second logical condition that triggers a different follow-up digital survey question when fulfilled 
Claim 6:
While Williams and Tryfon disclose claim 1 and Tryfon discloses sentiment score falls within a first range from among a set of possible ranges of sentiment scores (see ¶0050, sentiment values may range from zero to 100), Williams further discloses:
wherein determining that the sentiment score satisfies the threshold sentiment score comprises determining that the sentiment score falls within a first range from among a set of possible ranges of sentiment scores. (see at least ¶0043, identifying that a respondent has replied with an overly simplistic phrase the system prompts the respondent to enrich their comment, where the overly simplistic phrase may encompass a range and threshold; see also ¶0040, sentiment measure)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the conductive survey of Williams with the sentiment values of Tryfon to provide a means for processing natural language survey responses to determine customer sentiment (see ¶0001) which provides valuable information to the survey provider.
Claims 9, 10 and 13 for a system and Claims 16, 17 and 20 for a crm substantially recite the subject matter of Claim 3 and is rejected based on the same rationale.


Claims 3, 11 and 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2014/0316856) in view of Tryfon et al. (US 2015/0206156) further in view of Erle et al. (US 2016/0162569).
 Claim 3:
While Williams and Tryfon disclose claim 1, and Williams further discloses wherein analyzing the response to determine the sentiment score (see at least ¶0010, each topic mentions by the customer is tagged and analyzed for sentiment) (Tryfon see at least ¶0024, calculation of customer sentiment values), neither explicitly disclose the following limitation; however, Erle does disclose:
wherein analyzing the text-based response to determine [the sentiment score] comprises implementing a machine learning model to analyze the text of the received text-based response. (see at least ¶0024-¶0025, machine learning model to determine when tweets convey positive or negative sentiment)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the real-time dynamic consumer survey and response analysis of Williams and the sentiment values of Tryfon with the determining of positive or negative sentiment using machine learning of Erle to more easily determine what actual public sentiment may be (see ¶0024).
	Claim 11 for a system and Claim 18 for a crm substantially recite the subject matter of Claim 3 and is rejected based on the same rationale.

Claims 4, 5, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2014/0316856) in view of Tryfon et al. (US 2015/0206156) further in view of Erle et al. (US 2016/0162569) further in view of Johnson et al. (US 8,996,425).
Claim 4:

wherein the set of survey logic rules defines multiple sequences of digital survey questions branching from the digital survey question based on different gradations of sentiment scores for the indicated topic of the text-based response; (see at least column 9, lines 25-column 10, lines 1-15, based on user sentiment rating review questions can be selected corresponding to the rating)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of sentiment based on text analysis and determining follow-up questions of Williams, the sentiment values which include ranges of Tryfon and the  determining of positive or negative sentiment using machine learning of Erle with the guided review questions based on sentiment of Johnson to elicit reviews that are more detailed and helpful for users interested in items (see column 2, lines 56-60).

Claim 5:
While Williams, Tryfon and Erle disclose claim 1, and both disclose “sentiment scores” and Williams further discloses if a confidence interval is within an acceptable range follow-up questions may or may not occur (see ¶0038), neither explicitly disclose the following limitations; however, Johnson does disclose:
further comprising identifying, from the set of survey logic rules, one or more additional follow-up digital survey questions to provide based on gradations of sentiment scores corresponding to a topic of the follow-up digital survey question. (see at least column 9, lines 25-column 10, lines 1-15, based on user sentiment rating review questions can be selected corresponding to the rating, where the ratings are the gradations of sentiment scores)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of sentiment based on text analysis and determining follow-up questions of Williams, the sentiment values which include ranges of Tryfon and the  determining of positive or negative sentiment using machine learning of Erle with the guided review questions based on sentiment of Johnson to elicit reviews that are more detailed and helpful for users interested in items (see column 2, lines 56-60).
	Claim 12 for a system and Claim 19 for a crm substantially recites the subject matter of Claim 4 and is rejected based on the same rationale.

Claims 7,8, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2014/0316856) in view of Tryfon et al. (US 2015/0206156) further in view of Cates et al. (US 2011/0077988).
Claim 7:
While Williams and Tryfon disclose claim 1, and Williams further disclose noting the length of the consumer response (see ¶0034), neither explicitly disclose the following limitation; however, Cates does disclose:
further comprising determining  a magnitude that reflects an effort taken by a respondent associated with the respondent client device to provide associated with the text-based response. (see at least ¶0049, measure vocality of a user which is the absolute or relative size of the input provided by the user such as number of words, characters or sentences)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of sentiment based on text analysis and determining follow-up questions of Williams, the sentiment values which include ranges of Tryfon with the measure of vocality of a user response of Cates to assist with analyzing a user response to determine negative or positive sentiment (see ¶00006-¶0007).

Claim 8:
While Williams, Tryfon and Cates disclose claim 7, and Williams further discloses wherein generating the follow-up digital survey question is based on determining that the overall score is within a particular range of overall scores. (see at least ¶0043, identifying that a respondent has replied with an overly simplistic phrase the system prompts the respondent to enrich their comment, where the overly simplistic phrase may encompass a range and threshold; see also ¶0040, sentiment measure)) and Tryfon discloses a particular range of overall scores (see ¶0050, sentiment values may range from zero to 100, neither Williams nor Tryfon explicitly disclose the following limitations; however, Cates does disclose:
further comprising generating an overall score for the text-based response by combining the magnitude and the sentiment score; and (see at least ¶0051, a user’s vocality score may be combined with the analysis of the content of user 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of sentiment based on text analysis and determining follow-up questions of Williams, the sentiment values which include ranges of Tryfon with the measure of vocality of a user response of Cates to assist with analyzing a user response to determine negative or positive sentiment (see ¶00006-¶0007).
Claims 14 and 15 for a system substantially recites the subject matter of Claims 7 and 8 for a method and are rejected based on the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683